Citation Nr: 0715458	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a compression fraction to the 
L2 vertebra, currently rated as 50 percent disabling.  

2.  Entitlement to residuals of a fracture to the left wrist, 
currently rated as 10 percent disabling.  

3.  Entitlement to residuals of a fracture of the left 
superior ramus and ischium, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1978 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Manila, the Republic of 
the Philippines, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the appellant filed a VA Form 9, Appeal to 
Board of Veteran's Appeals.  Within the context of that 
filing, the appellant indicated that he did not know whether 
or not it would be in his best interest to have a personal 
hearing at the office of the RO before a Member of the Board.  
He requested assistance from his service representative but 
stated that he had "little luck in contacting them."  There 
is no indication that the veteran has been contacted in order 
to clarify his intentions with respect to a hearing before a 
Member of the Board.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2006).  

Under the circumstances, the Board remands this case to the 
RO for the following action:

The appellant through his service 
representative should be asked to clarify 
his intentions with respect to his 
request to appear at a personal hearing 
before a Member of the Board sitting at 
the RO.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to 
this appeal at that time.  If the 
appellant indicates that he is unable to 
contact his representative, he should be 
assisted in that regard.  

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



